Citation Nr: 0703129	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability and, if so, whether service connection is now 
warranted.

2.  Entitlement to service connection for a respiratory 
disorder, asserted to be secondary to exposure to asbestos, 
cement powder, or Sarabond.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
REMAND

The Board remanded these three issues in January 2005 for 
substantial development, to include obtaining low back, 
respiratory and psychiatric treatment records from the VA 
Outpatient Clinic in Pensacola, Florida since October 1983 
and scheduling the veteran for a respiratory examination.  A 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, these remand instructions were not completed.  
There is no indication from the record that the RO scheduled 
the veteran for a respiratory examination.  The RO did seek 
to obtain copies of all records of low back, respiratory and 
psychiatric treatment from the VA Outpatient Clinic in 
Pensacola, Florida in a February 2005 request.  The request, 
however, sought records "from October 01 to the present," 
rather than from October 1983 to the present; records from 
November 2001 to November 2004 were received.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  Obtain copies of all records of low 
back, respiratory and psychiatric 
treatment that the veteran has received 
at the VA Outpatient Clinic in Pensacola, 
Florida since his separation from service 
in October 1983.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder, to include records since February 
2005.  If the requested records are not 
available, that fact should be noted.  

2.  Schedule the veteran for an 
examination to determine the nature, 
extent and etiology of any diagnosed 
respiratory disorder.  The claims folder 
must be made available to the examiner 
and all necessary tests should be 
performed.  If a test cannot be 
performed, the examination report should 
indicate why the test was not performed.  

The examiner should obtain the veteran's 
detailed clinical history.  All pertinent 
respiratory pathology found on 
examination should be noted in the 
report.  For each diagnosis, the examiner 
should express an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed respiratory disorder 
is associated with the veteran's active 
military service, including the in-
service episodes of treatment for 
musculoskeletal pain (including residuals 
of a rib fracture), pleuritis, and acute 
viral syndrome.  

3.  Thereafter, readjudicate the claims. 
If they remain denied, issue a SSOC to 
the veteran and his representative, and 
give them an appropriate period of time 
to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


